NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       APR 19 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 WEIKE CHENG,                                      No. 14-70866

              Petitioner,                          Agency No. A088-294-516

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

         Weike Cheng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). Our jurisdiction is


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review in part and dismiss in

part.

        Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in the record as to Cheng’s baptism, when he started

attending a house church in China, and when he decided to leave China. See

Shrestha, 590 F.3d at 1048 (adverse credibility determination was reasonable

under the “totality of the circumstances”). Cheng’s explanations do not compel a

contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the

absence of credible testimony, Cheng’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

        Cheng fails to raise any substantive challenge to the denial of his CAT

claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir. 1996) (issues

not supported by argument are deemed waived).

        We reject Cheng’s contention that the BIA failed to analyze his claim

properly.

                                           2                                    14-70866
      Finally, we lack jurisdiction to review arguments in the opening brief related

to due process or Cheng’s fear of persecution in the future because they are

unexhausted. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     14-70866